 



Exhibit 10.50
APPLIED MATERIALS, INC.
GLOBAL EXECUTIVE INCENTIVE PLAN
(Amended and Restated Effective as of October 30, 2006)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. ESTABLISHMENT AND PURPOSE
    1  
 
       
2. DEFINITIONS
    1  
2.1. “Committee”
    1  
2.2. “Company”
    1  
2.3. “Disability”
    1  
2.4. “HRCC”
    1  
2.5. “Participant”
    1  
2.6. “Payable Award”
    1  
2.7. “Payout Formula”
    2  
2.8. “Performance Goals”
    2  
2.9. “Plan”
    2  
2.10. “Plan Year”
    2  
2.11. “Retirement”
    2  
2.12. “Section 16 Officer”
    2  
2.13. “Years of Service”
    2  
 
       
3. PARTICIPATION AND DETERMINATION OF AWARDS
    2  
3.1. Participation
    2  
3.2. Determination of Performance Goals
    2  
3.3. Determination of Payout Formula or Formulae
    2  
3.4. Determination of Payable Awards
    3  
 
       
4. PAYMENT OF AWARDS
    3  
4.1. Right to Receive Payment
    3  
4.2. Timing of Payment
    3  
4.3. Taxes
    3  
4.4. Payment in Event of Participant’s Death
    3  
4.5. Payment Through Affiliate
    3  
 
       
5. ADMINISTRATION
    4  
5.1. Committee is the Administrator
    4  
5.2. Committee Authority
    4  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont’d)

              Page  
5.3. Delegation by the Committee
    4  
 
       
6. GENERAL PROVISIONS
    4  
6.1. Nonassignability
    4  
6.2. No Effect on Employment
    4  
6.3. No Individual Liability
    4  
6.4. Integration
    4  
6.5. Amendment or Termination
    5  
6.6. Arbitration
    5  
6.7. Severability; Governing Law
    5  
 
       
EXECUTION
    5  





--------------------------------------------------------------------------------



 



APPLIED MATERIALS, INC.
GLOBAL EXECUTIVE INCENTIVE PLAN
(Amended and Restated Effective as of October 30, 2006)

1.   ESTABLISHMENT AND PURPOSE

     Applied Materials, Inc. (the “Company”), having established the Applied
Materials, Inc. Global Executive Incentive Plan (the “Plan”) effective as of
September 6, 2000, hereby amends and restates the Plan in its entirety effective
as of October 30, 2006. The Plan is intended to increase shareholder value and
the success of the Company and its affiliates by motivating Plan participants to
perform to the best of their abilities, and to achieve and even exceed the
Company’s objectives. The Plan’s goals are to be achieved by providing Plan
participants with the potential to receive incentive awards based on their
meeting or exceeding performance goals set for them, their business units,
and/or the Company.

2.   DEFINITIONS

     The following terms will have the following meanings unless a different
meaning is plainly required by the context:
     2.1. “Committee” means the Company’s Chief Executive Officer (the “CEO”) or
a committee of one or more members appointed by the CEO to administer the Plan.
Notwithstanding the foregoing, in the case of a Section 16 Officer, “Committee”
means the HRCC.
     2.2. “Company” means Applied Materials, Inc., a Delaware corporation.
     2.3. “Disability” means a Participant’s disability occurring during a Plan
Year for which the Participant actually receives benefits under a
Company-sponsored long-term disability plan.
     2.4. “HRCC” means the Human Resources and Compensation Committee of the
Board of Directors of the Company.
     2.5. “Participant” means as to any Plan Year, an employee of the Company or
its affiliate who is in Global Job Group Senior Executive through x50 or x70
through x72 with the title of Distinguished Member Technical Staff, Fellow,
Distinguished Fellow, Director, Senior Director, Managing Director, Appointed
Vice President, Corporate Vice President, Group Vice President, Senior Vice
President or Executive Vice President. Notwithstanding the foregoing, the
Committee (in its sole discretion) may determine that an otherwise eligible
employee will not be a Participant in the Plan for a given Plan Year.
     2.6. “Payable Award” means the award (if any) payable to a Participant
under the Plan for a Plan Year.





--------------------------------------------------------------------------------



 



     2.7. “Payout Formula” means as to any Plan Year, the formula or payout
matrix established pursuant to Section 3.3 to guide the determination of any
Payable Awards to be paid to Participants for that Plan Year. The formula or
matrix may differ from Participant to Participant and may differ from Plan Year
to Plan Year.
     2.8. “Performance Goals” means the financial and/or operational goals
applicable to a Participant for a Plan Year. Performance Goals may differ from
Participant to Participant and may differ from Plan Year to Plan Year.
     2.9. “Plan” means the Applied Materials, Inc. Global Executive Incentive
Plan, as set forth in this instrument and as heretofore or hereafter amended
from time to time.
     2.10. “Plan Year” means the fiscal year of the Company.
     2.11. “Retirement” means, with respect to any Participant, a termination of
his or her employment with the Company and all of its affiliates after:
(a) obtaining at least sixty (60) years of age and whose age plus Years of
Service with the Company is not less than seventy (70) or (b) obtaining at least
sixty-five (65) years of age.
     2.12 “Section 16 Officer” means an employee of the Company or its affiliate
who is subject to Section 16 of the Securities Exchange Act of 1934, as amended.
     2.13 “Years of Service” means the number of months (or a fraction thereof)
from a Participant’s latest hire date with the Company or its affiliate to the
date in question, divided by twelve (12). The Participant’s latest hire date
will be determined after giving effect to the non-401(k) plan principles of
North American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such policy may be amended or superseded from
time to time.

3.   PARTICIPATION AND DETERMINATION OF AWARDS

     3.1. Participation. All eligible Participants will be automatically
enrolled in the Plan each Plan Year; provided, however, that an individual who
first becomes a Participant after the first business day of the fourth quarter
of a Plan Year may not be enrolled in the Plan for that Plan Year. Participation
in the Plan is mandatory for any eligible Participants. Notwithstanding the
foregoing, the Committee (in its sole discretion) may determine that an
otherwise eligible employee will not be a Participant in the Plan for a given
Plan Year. Accordingly, a Participant who participates in the Plan in a given
Plan Year is not in any way guaranteed or assured of participation in the Plan
in any subsequent Plan Year. Unless otherwise determined by the HRCC, a
Participant in this Plan is not eligible for any other Company incentive plan,
including, but not necessarily limited to, milestone plans, profit sharing
plans, etc.
     3.2. Determination of Performance Goals. The Committee, in its sole
discretion, will establish written Performance Goals for each Participant for
the Plan Year.
     3.3. Determination of Payout Formula or Formulae. The Committee, in its
sole discretion, will establish a Payout Formula or Payout Formulae for purposes
of serving as a

-2-



--------------------------------------------------------------------------------



 



guide for determining any Payable Awards. Each Payout Formula will (a) be in
writing, (b) be based on a comparison of actual performance against the
Performance Goals, (c) suggest a target Payable Award based on the assumption
that the Performance Goals are met, and (d) set a maximum Payable Award.
     3.4. Determination of Payable Awards. After the end of each Plan Year, the
Committee will determine the extent to which each Participant exceeded,
achieved, or missed his or her Performance Goals for the Plan Year. The Payable
Award for each Participant will be determined by the Committee, in its sole
discretion, with reference to the applicable Payout Formula. Notwithstanding any
contrary provision of the Plan, the Committee, in its sole discretion, may
increase, reduce, or eliminate a Participant’s Payable Award based on whatever
factors it deems relevant. The fact that a Participant achieved or exceeded his
or her Performance Goals will not, in any respect, guarantee that the
Participant will receive any Payable Award or any specific amount of Payable
Award. A Participant will be eligible for consideration for a Payable Award if,
during the Plan Year, the Participant terminates employment with the Company and
its affiliates on account of Retirement, Disability or death. If a Participant’s
employment with the Company and its affiliates terminates prior to the end of
the Plan Year for any reason other than Retirement, Disability, or death, he or
she will not be entitled to the payment of a Payable Award for the Plan Year. A
Participant may not be entitled to a Payable Award if he or she receives a
written or final warning or is placed on a Performance Improvement Plan
(PIP) during the Plan Year, in the discretion of the Committee.

4.   PAYMENT OF AWARDS

     4.1. Right to Receive Payment. Each Payable Award will be paid solely from
the Company’s general assets. Nothing in this Plan will be construed to create a
trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.
     4.2. Timing of Payment. Each Payable Award will be paid in a single lump
sum in cash or by check within two and one-half calendar months after the end of
the Plan Year for which the award is made. However, in the case of any
Participant who was on a Company-approved personal leave of absence on the last
day of the Plan Year, the payout (if any) will not be made until the Participant
has returned to work for at least 90 consecutive days following his or her
return from the leave of absence.
     4.3. Taxes. Each Payable Award will be paid net of all applicable tax
withholding and deductions.
     4.4. Payment in Event of Participant’s Death. If a Participant is deceased
at the time a Payable Award is payable, then the Award will be paid to the
Participant’s estate or to the beneficiary or beneficiaries entitled thereto
under the intestacy laws governing the disposition of the Participant’s estate.
     4.5. Payment Through Affiliate. Payable Awards may, in the Committee’s
discretion, be paid through the Company or any of its affiliates.

-3-



--------------------------------------------------------------------------------



 



5.   ADMINISTRATION

     5.1. Committee is the Administrator. The Plan will be administered by the
Committee.
     5.2. Committee Authority. The Committee has all powers and discretion to
administer the Plan and to control its operation, including, but not limited to,
the power and discretion to (a) select Participants and make other
determinations under Section 3, (b) make Plan rules and regulations to address
any situation or condition not specifically provided for by the Plan, and
(c) interpret the provisions of the Plan and any Payable Awards. Any
determination, decision or action of the Committee (or any delegate of the
Committee) in connection with the construction, interpretation, administration
or application of the Plan will be final, conclusive, and binding upon all
persons, and will be given the maximum possible deference permitted by law.
     5.3 Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and/or powers under the Plan to one or more officers or other
employees of the Company or its affiliates; provided, however, that any
decision, action or determination under the Plan by any such delegate of the
Committee will be subject to review and change by the Committee, in its sole
discretion. Notwithstanding the foregoing, the Committee may not delegate its
authority and/or powers under the Plan with respect to Section 16 Officers.

6.   GENERAL PROVISIONS

     6.1. Nonassignability. A Participant will have no right to assign or
transfer any interest under this Plan.
     6.2. No Effect on Employment. The Plan, participation in the Plan, and
administration of the Plan do not confer any right upon any Participant for the
continuation of his or her employment with the Company or its affiliates for any
Plan Year or any other period. A Participant’s employment with the Company or
its affiliates is fully terminable at-will. The Company and its affiliates
expressly reserve the right, which may be exercised at any time and without
regard to when during a Plan Year such exercise occurs, to terminate any
Participant’s employment with or without cause, and to treat him or her without
regard to the effect that such treatment might have upon him or her as a
Participant.
     6.3. No Individual Liability. Neither the Committee, nor any member of the
Committee, nor any delegate of the Committee, nor any member of the HRCC will be
liable for any determination, decision or action made or taken in good faith
with respect to the Plan or any Payable Award under the Plan.
     6.4. Integration. The Plan as stated in this document is the complete
embodiment of the terms and conditions of the Plan and supersedes any prior
versions of the Plan and any prior or contemporaneous agreements, promises, or
representations concerning the subject matter of the Plan.

-4-



--------------------------------------------------------------------------------



 



     6.5. Amendment or Termination. The Committee or the HRCC may amend or
terminate the Plan at any time and for any reason by a written amendment. No
individual director, officer, or employee, regardless of his or her position at
the Company or its affiliates, otherwise has the power to amend or alter the
terms and conditions of the Plan, whether he or she purports to do so verbally
or in writing.
     6.6. Arbitration. Any dispute arising from or related to this Plan will be
settled pursuant to the Applied Materials, Inc. Arbitration Policy.
     6.7. Severability; Governing Law. If any provision of the Plan is found to
be invalid or unenforceable, such provision will not affect the other provisions
of the Plan, and the Plan will be construed in all respects as if such invalid
provision had been omitted. The provisions of the Plan will be governed by and
construed in accordance with the laws of the State of California, with the
exception of California’s conflict of laws provisions.
EXECUTION
     IN WITNESS WHEREOF, Applied Materials, Inc., by its duly authorized
officer, has executed the restated Plan document effective as of October 30,
2006.

                  APPLIED MATERIALS, INC.    
 
           
 
  By:   /s/ Michael R. Splinter
 
   
 
  Title:   President and Chief Executive Officer    

-5-